DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8, 10-13, 15 and 17-24 are currently pending.
All claims are rejected.

Response to Arguments
Applicant remarks on pages 10-11 that Djeridane does not teach that the two or more locations are separated by at least a thickness of a slice resolvable by the scanner. 
However, while Djeridane does not explicitly state wherein the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image paragraph 42 includes that “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device”, so that each station at which correspond to a field of vision of the imaging device and at within which a only a single sample of the AIF is achieved provides for a separation between the two or more locations along the blood vessel, the size of the thickness of a slice resolvable by the imaging device. It is obvious that the stations of Djeridane 
Therefore the claims stand rejected.

Withdrawn Objections
Pursuant of Applicant’s amendments filed 09/27/2021, the objections made to claims 9 and 16 have been withdrawn.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane, et al. US 20160245889, hereafter referred to as “Djeridane”.

Regarding claim 1, Djeridane teaches a method (see paragraph 23) for operating a medical scanner that comprises a movable patient bed for receiving a patient (see fig. 2 for the device and paragraph 42 for the movable table), the method, comprising: 
injecting a radiopharmaceutical into a patient (see paragraph 74 for the injection for contrast agent); 
performing one or more scanning passes of the patient using the medical scanner, (see paragraph 74-75 for the windowed acquisition of perfusion data and fig. 3. In paragraph 42, a scan pass is described as a combination of the acquisitions over the five stations and repeated for multiple scans), 
wherein the medical scanner has a spatial resolution corresponding to a thickness of a slice the medical scanner can image, (See paragraph 42-43 and fig. 3 for the determination of the voxel of interest in the independent stations. Each of the multiple stations is taught to be within a single acquisition window, or slice thickness, of the device. So that the stations or locations are resolvable by the acquisition. Paragraph 42 states “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device),
wherein each of the one or more scanning passes includes sampling an arterial input function of the patient (See paragraph 75 for the arterial input function (AIF) sampling in at least each station (paragraph43) including linking of perfusion data to at least two or more of the stations) at two or more locations along a blood vessel of the patient (see fig. 1 and paragraph 42 for the successive stations I through V. Paragraph 73 indicates that the station is a voxel of an artery.) at respectively different times for each of the two or more locations (see paragraph 42 for the image acquisition sub-periods), 
estimating the arterial input function of the patient based on the arterial input function of the patient sampled at the two or more locations along the blood vessel, for use in medical imaging (see the construction of the joint arterial input function in paragraph 75 and fig. 6. Paragraph 75 states “a step 120 for building a joint arterial input function from perfusion data linked to at least one station among said plurality of stations”. The joint arterial input function refers to the recited estimated arterial input function and the plurality of stations refers to the recited two or more locations. Paragraph 75 further states that “…in order, for example, for fitting a model function of arterial input closer to reality and refine the construction of said joint arterial input function, perfusion data can be linked or associated with two or more stations, namely as much as stations available”)
While Djeridane does not explicitly state wherein the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image paragraph 42 includes that “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device”, so that each station at which correspond to a field of vision of the imaging device and at within which a only a single sample of the AIF is achieved provides for a separation between the two or more locations along the blood vessel, the size of the thickness of a slice resolvable by the imaging device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s field of visions corresponding to the station such that the AIF sampling which occurs within each station is resolvable by the imaging device (see paragraph 74). 


Regarding claim 12, Djeridane teaches a system for medical imaging (see the system of fig. 2), comprising: 
a medical scanner (see system 1 in fig. 2) having a movable bed (see fig. 2 for the device and paragraph 42 for the movable table) for receiving a patient (see paragraph 42) and a plurality of detectors for detecting a radiopharmaceutical in a blood vessel of the patient (see paragraphs 3 and for the detection of injected contrast media by the device) 
wherein the medical scanner has a spatial resolution corresponding to a thickness of a slice the medical scanner can image (See paragraph 42-43 and fig. 3 for the determination of the voxel of interest in the independent stations. Each of the multiple stations is taught to be within a single acquisition window, or slice thickness, of the device. So that the stations or locations are resolvable by the acquisition. Paragraph 42 states “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device);
at least one processor (see processing unit 4 of fig. 2 and paragraph 4), configured for: 
causing the medical scanner (see system 1 in fig. 2) to perform one or more scanning passes of the patient(see paragraph 74-75 for the windowed acquisition of perfusion data and fig. 3. In paragraph 42, a scan pass is described as a combination of the acquisitions over the five stations and repeated for multiple scans), wherein each of the one or more scanning passes includes sampling an arterial input function of the patient  (See paragraph 75 for the arterial input function sampling in at least each station (paragraph43) including linking of perfusion data to at least two or more of the stations) at two or more locations along the blood vessel of the patient, (see fig. 1 and paragraph 42 for the successive stations I through V. Paragraph 73 indicates that the station is a voxel of an artery) at respectively different times for each of the two more locations(see paragraph 42 for the image acquisition sub-periods), and 
estimating the arterial input function of the patient based on the arterial input function of the patient sampled at the two or more locations along the blood vessel sampling, for use in medical imaging (see the construction of the joint arterial input function in paragraph 75 and fig. 6. Paragraph 75 states “a step 120 for building a joint arterial input function from perfusion data linked to at least one station among said plurality of stations”. The joint arterial input function refers to the recited estimated arterial input function and the plurality of stations refers to the recited two or more locations. Paragraph 75 further states that “…in order, for example, for fitting a model function of arterial input closer to reality and refine the construction of said joint arterial input function, perfusion data can be linked or associated with two or more stations, namely as much as stations available”), 
While Djeridane does not explicitly state wherein the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image paragraph 42 includes that “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device”, so that each station at which correspond to a field of vision of the imaging device and at within which a only a single sample of the AIF is achieved provides for a separation between the two or more locations along the blood vessel, the size of the thickness of a slice resolvable by the imaging device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s field of visions corresponding to the station such that the AIF sampling which occurs within each station is resolvable by the imaging device (see paragraph 74). 

Regarding claim 19, Djeridane teaches a non-transitory, machine readable storage medium encoded with program instructions (see paragraph 4 for the computer program) the machine readable storage medium being part of a medical scanner (see system 1 in fig. 2) having a movable bed for receiving a patient (see fig. 2 for the device and paragraph 42 for the movable table), a plurality of detectors for detecting a radiopharmaceutical in a blood vessel of the patient  (see paragraphs 3 and for the detection of injected contrast media by the device), 
See paragraph 42-43 and fig. 3 for the determination of the voxel of interest in the independent stations. Each of the multiple stations is taught to be within a single acquisition window, or slice thickness, of the device. So that the stations or locations are resolvable by the acquisition. Paragraph 42 states “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device);
such that when a processor executes the program instructions, the processor (processing unit 4 of fig. 2) performs a method for: 
causing a medical scanner (see system 1 in fig. 2) to perform one or more scanning passes of the patient(see paragraph 74-75 for the windowed acquisition of perfusion data and fig. 3. In paragraph 42, a scan pass is described as a combination of the acquisitions over the five stations and repeated for multiple scans), wherein each of the one or more scanning passes includes sampling an arterial input function of the patient (See paragraph 75 for the arterial input function sampling in at least each station (paragraph43) including linking of perfusion data to at least two or more of the stations) at two or more locations along a blood vessel of the patient (see fig. 1 and paragraph 42 for the successive stations I through V. Paragraph 73 indicates that the station is a voxel of an artery.) at respectively different times for each of the two or more locations (see paragraph 42 for the image acquisition sub-periods), 
and detecting emissions indicative of presence of a radiopharmaceutical in the blood vessel of the patient  (see paragraphs 5 and 7 for the measurement of the intensities of the contrast agent),
see the construction of the joint arterial input function in paragraph 75 and fig. 6. Paragraph 75 states “a step 120 for building a joint arterial input function from perfusion data linked to at least one station among said plurality of stations”. The joint arterial input function refers to the recited estimated arterial input function and the plurality of stations refers to the recited two or more locations. Paragraph 75 further states that “…in order, for example, for fitting a model function of arterial input closer to reality and refine the construction of said joint arterial input function, perfusion data can be linked or associated with two or more stations, namely as much as stations available”),
While Djeridane does not explicitly state wherein the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image paragraph 42 includes that “After a first volume, also known as “station”, corresponding to a field of acquisition of the imaging device, has been scanned by the Magnetic Resonance Imaging device, the patient is moved within said imaging device by means of said movable table, so that a second station or volume contained in the acquisition field, optionally adjacent to the first volume or station previously analyzed, is the subject of an acquisition”. Meaning the field of vision corresponds to a station as defined by Djeridane which corresponds to a size resolvable by the imaging device”, so that each station at which correspond to a field of vision of the imaging device and at within which a only a single sample of the AIF is achieved provides for a separation between the two or more locations along the blood vessel, the size of the thickness of a slice resolvable by the imaging device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s field of visions corresponding to the station such that the AIF sampling which occurs within each station is resolvable by the imaging device (see paragraph 74). 



Claims 2-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Panin, et al, US 20150036789, hereafter referred to as “Panin”.

Regarding claims 2 and 20, Djeridane teaches all the limitations of claims 1 and 19 above, respectively. 
Djeridane does not teach wherein the scanner is a continuous bed motion scanner, and performing one or more scans includes moving a bed of the scanner from a beginning of the one or more scans to an end of the one or more scans.
However, Panin teaches wherein the scanner is a continuous bed motion scanner, and performing one or more scans includes moving a bed of the scanner from a beginning of the one or more scans to an end of the one or more scans (see paragraph 37 of the continuous bed motion CT data acquisitions, where as indicated by figs. 1 and 6, the axial motion of the bed is both head-to-toe and toe-to-head).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Panin’s continuous bed motion protocol into Djeridane’s method for improved sensitivity. See paragraph 65 of Panin. 

Regarding claims 3-6, Djeridane in view of Panin teaches all the limitations of claim 2 above. 
Djeridane fails to teach wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a head-to-toe direction; wherein during a first one of the scans, the bed moves in a head- to-toe direction, and in a second one of the scans sequentially following the first one of the scans, the bed 
However, Panin further teaches wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a head-to-toe direction; wherein during a first one of the scans, the bed moves in a head- to-toe direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a toe-to-head direction; wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in the toe-to-head direction; wherein during a first one of the scans, the bed moves in a head- to-toe direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in the head-to-toe direction, as required by claims 3-6, respectively.
See paragraph 37 of the continuous bed motion CT data acquisitions, where as indicated by figs. 1 and 6, the axial motion of the bed is both head-to-toe and toe-to-head.
(Panin states in paragraph 34 that the bed 20 is moved “moved along an axial dimension represented by double arrow 24”. Paragraph 35 also indicates that “The movement may pass the patient through the bore or merely partly into the bore. The movement is with or without acceleration. In one embodiment, the movement is back and forth, scanning the patient multiple times in a cyclical pattern”, and therefore, encompassing the different scan directions and modes of claims 3-6, as obvious to one of ordinary skill in the art at the time of the invention).


Regarding claims 13-14, Djeridane teaches all the limitations of claim 12 above. 
Djeridane fails to teach wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a head-to-toe direction.
However, Panin teaches, in paragraph 37, continuous bed motion CT data acquisitions, where as indicated by figs. 1 and 6, the axial motion of the bed is both head-to-toe and toe-to-head.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Panin’s continuous bed motion protocol into Djeridane’s method of scanning for improved sensitivity. See paragraph 65 of Panin. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view Chiribiri, et al., US 20160027340, hereafter referred to as “Chiribiri”. 

Regarding claims 8 and 15, Djeridane teaches all the limitations of claim 1 and 12 above, respectively. 
Djeridane does not teach wherein performing the one or more scans includes step-and-shoot scanning, with the sampling being performed at each of the two or more locations while the bed is not moving.
see paragraph 139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chiribiri’s step-and-shoot mode for each of Djeridane’s stations for improved results (see paragraphs 14-16 of Chiribiri). 

Claims 10, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Wang, et al., US 20140241604.

Regarding claims 10, 17 and 21, Djeridane teaches all the limitations of claims 1, 12 and 19 respectively. 
Djeridane fails to teach wherein the samples of the arterial input function have non-uniform temporal spacing from each other.
However, Wang teaches a method of extracting arterial input function (see figs. 1-3 for the outline of the method), including a random selection of concentration-time curves indicative of the calculated AIF, see paragraph 33-34. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane to randomize the arterial input function sampling the way Wang teaches to improve accuracy of AIF sampling. See paragraph 5-6 of Wang.


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Lenox, et al., US 20140163403, hereafter referred to as “Lenox”.

Regarding claims 11 and 18, Djeridane teaches all the limitations of claim 1 and 12 above, respectively. 
Djeridane fails to teach capturing positron emission tomography (PET) sinogram data of the patient; and performing kinetic modeling using the estimated arterial input function and the PET sinogram data and wherein the scanner is a positron emission tomography scanner.
However, Lenox teaches the use of PET imaging data and arterial input function for kinetic modeling. See figs. 1-2A and paragraphs 50-52.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PET data, as taught by Lenox, in Djeridane’s joint arterial input function determination for improved accuracy. See paragraph 46 of Lenox. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Heuscher, et al., US 20130343512, hereafter referred to as “Heuscher”.

Regarding claim 22, Djeridane teaches all the limitations of claim 1 above. 
Djeridane does not teach selecting said blood vessel of the patient to be one that is aligned with direction of motion of the patient bed before performing said one or more scanning passes of the patient.
However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29 of Heuscher.


Regarding claim 23, Djeridane teaches all the limitations of claim 12 above. 
Djeridane does not teach wherein said blood vessel of the patient is one that is aligned with direction of motion of the scanner's bed. 
However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s protocol to include Heuscher’s protocol to reduce the amount of administered dose. See paragraph 261 of Heuscher. 

Regarding claim 24, Djeridane teaches all the limitations of claim 19 above.
Djeridane does not teach wherein said blood vessel of the patient is one that is aligned with direction of motion of the medical scanner's bed.
However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/               Examiner, Art Unit 3793                             
                                                                                                                                                                                 
/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793